Citation Nr: 1222509	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  A personality disorder was manifested during the Veteran's active service.  

2.  An acquired psychiatric disorder was not present during the Veteran's active service.  

3.  The Veteran does not have an acquired psychiatric disorder as the result of disease or injury incurred or aggravated during his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in March 2007 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in November 2007.  The March 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  Social Security Administration (SSA) and records from a private hospital were not available.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has declined the offer of a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A personality disorder is not a disability due to disease or injury and consequently, it is not subject to service connection.  38 C.F.R. § 3.303(c), 4.9, 4.127 (2011).  See Beno v. Principi, 3 Vet. App. 439 (1992); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Morris v. Shinseki, No. 2011-7061 (Fed. Cir. May 15, 2012).  

Discussion

When the Veteran was examined for service, in January 1964, his psychiatric status was normal.  In May 1965, he complained that he did not like Germans.  It was noted that he had been in service for 16 months and in Germany for 11 months.  He was referred for a psychiatric evaluation.  He was seen for a psychiatric evaluation 3 days later.  His personal history was reviewed.  He reported feelings of hostility and aggressiveness towards German people.  He said that the feelings had been with him since his arrival but had been getting worse.  He also had some difficulty getting along with his officers.  The examiner, a medical doctor, concluded that the Veteran was basically a very hostile and aggressive person.  It could be assumed that some of his aggression stemmed from his early childhood experiences towards his parents.  It was predicted that the amount of aggression and hostility would evolve into a serious problem.  It was noted that he had been prescribed a large amount of tranquilizing drugs but it was not very satisfactory in controlling his aggression.  There was no evidence of any overt psychotic thinking.  His sensorium was clear.  The diagnosis was an aggressive personality.  The examiner expressed the opinion that the diagnosis was not incurred in the line of duty and not due to misconduct.  

The Veteran saw a different psychiatrist for a psychiatric evaluation in September 1965.  The Veteran's history was again reviewed.  He was found to be somewhat hostile, suspicious, and sullen.  He admitted to periods of despondency and suicidal ideation, as well as prejudicial thoughts.  The examiner concluded that the Veteran was a quite hostile, aggressive person and that it could be predicted that his amount of aggression and hostility would evolve into a serious problem.  The diagnosis was an aggressive personality.  The examiner expressed the opinion that the diagnosis was not incurred in the line of duty and was not due to his own misconduct.  

In a statement dated in September 1965, the Veteran's First Sergeant detailed episodes of the Veteran not following orders.  He was described as sullen, defiant, and argumentative when questioned or given orders.  

The report of the September 1965 examination for separation from service lists an aggressive personality as the only psychiatric abnormality.  

Following service, many years passed without documentation of any psychiatric problem.  

In August 2007, a city police department reported that the Veteran had worked for them from January 1973 to November 1987 and retired in March 1989.  He had been a police sergeant.  In a March 2007 letter, the police department explained that the Veteran had retired in March 1989 based on a February 1989 examination by a doctor.  The doctor had determined the Veteran to be totally and permanently disabled due to a bi-polar disorder.  

Clinical notes from a private physician begin in September 1987.  The Veteran complained of job harassment and increased problems at work stemming from increased pressure at work.  He did not sleep well and could not turn his mind off at night.  He reported an increasingly depressed mood, increased nightmares, and fears of losing his job and not being able to support his family.  He had a variable appetite, decreased libido, increased tiredness, and frequent thoughts of suicide and homicide.  He also complained of headaches, backaches, intense anxiety, and uncontrollable sweats.  The doctor considered the possibility of diagnoses of posttraumatic stress disorder, major depression, single episode, and bipolar disorder.  The notes followed the Veteran through May 1993 with one note in January 2001.  They repeatedly noted work related problems and did implicate the Veteran's active service.  

The Veteran was afforded a VA examination in June 2007.  The claims folder was reviewed.  The Veteran reported serving from January 1964 to October 1965.  He was demoted from E4 to private first class.  He was given a general discharge that was later upgraded.  He went to college for 31/2 years but did not get a degree.  He later worked as a police officer from January 1973 to September 1987.  He was treated by a private psychiatrist and at a private psychiatric hospital.  He was diagnosed with a bi-polar disorder, depression, and had a lot of trouble with mood swings and impulsive behavior.  In 1994, he was using drugs, mostly cocaine, and ended up in prison for two years on assault and battery charges.  He had been disabled since 1987 and unable to find a job.  He had not gotten any treatment for his emotional problems since 1993.  The Veteran felt that he was treated badly during service and on the police force.  

On psychiatric examination, the Veteran was noted to be somewhat suspicious, paranoid, and indifferent.  He had a labile affect.  He easily became frustrated and upset.  He gave a history of mood swings, impulsive behavior, and sleeping problems.  He reported that he could not focus well.  He was unable to do serial sevens.  His thought processes were roughly organized, although he was suspicious and paranoid about others.  He was preoccupied with thoughts of white people treating him badly.  There was jealousy, lack of trust, and an inability to get along with people.  He mainly stayed home.  He did not want to get out and get into trouble.  He told of problems sleeping because of mood swings and impulsive behavior.  He gave a history of anxiety spells.  He also had problems with inappropriate behavior, getting upset easily, and announcing his suspicions to other people.  He denied any explanations of proverbs.  The diagnosis was bipolar disorder, mixed type, and drug abuse in remission.  An antisocial personality disorder was also diagnosed.  

The examiner provided an opinion to the effect that the Veteran had a history of a mood disorder and traits of an antisocial personality disorder along with cocaine abuse for some time.  His mental disorder was less than likely caused by his service condition as he had problems working as a police officer after he came out of service and he worked as a police officer for 14 years before he developed the mood disorder and got treatment for it.  

In August 2007, the Veteran's wife wrote that she married him in 1976.  He had some emotional problems at that time that he could counter with medication and bed rest.  As time went on his condition became harder to manage.  He loved his job as a police officer but thought other officers were out to get him.  In the middle 1980's he could no longer do his job effectively.  He stopped by the house while working and fell asleep on duty.  He would ask her to think for him because he felt his brain was in a jar and he could not think.  She reported that the Veteran had emotional problems that went back long before she met him.  He hated being in crowds and would prefer to be home alone.  There were times when he hated to answer the door or the telephone.  He had a terrible time trying to sleep.  He would not attend functions with his family and did not have patience with his grandchildren.  

Conclusion

There is no dispute that personality disorders can be severely debilitating.  However, by their very nature, they are not disabilities due to disease or injury for which service connection can be granted.  In this case, during service, the Veteran was seen by two doctors who provided detailed analyses of his problems.  They agreed that he had a personality disorder.  There is no competent medical opinion to the contrary.  

An acquired psychiatric condition was first diagnosed in 1987, approximately 22 years after service and many years after the Veteran functioned successfully in a stressful job.  VA has obtained a medical opinion.  That opinion is competent, credible and persuasive because it is based on a review of the available records and a very detailed evaluation and examination of the Veteran.  The medical opinion was to the effect that it was less than likely that the current acquired psychiatric disability began in service.  

The Board has considered the information provided by the Veteran and his wife.  However, the service treatment records and the 2007 VA examination report provide the preponderance of the competent, credible evidence in this case.  In as much as that preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


